Citation Nr: 0939002	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1956 to February 
1958 with additional time in the U. S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana.  

In January 2006, the Veteran presented sworn testimony during 
a personal hearing at the Indianapolis RO which was chaired 
by a member of the RO's Appeals Team.  A transcript of the 
hearing has been associated with the Veteran's claims file.

By a December 2008 Board action, this case was remanded to 
the Agency of Original Jurisdiction (AOJ) for additional 
evidentiary development.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further consideration of the issue on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

During the course of this appeal, by an August 2005 rating 
decision, the RO granted service connection for bilateral 
hearing loss with a 60 percent disability rating, effective 
August 31, 2004.  In that decision, the RO also granted 
service connection for tinnitus with a 10 percent disability 
rating, effective August 31, 2004.  The Veteran did not 
appeal those decisions.  Therefore, these issues are not in 
appellate status.  They will be discussed no further herein.  





FINDINGS OF FACT

1.  The Veteran was not diagnosed with chronic left knee 
strain with degenerative arthritis until many years after 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
left knee disability and his military service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
military service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a left knee 
disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, in December 2008 the 
Board remanded the issue of entitlement to service connection 
for a left knee disability in order to make further efforts 
to obtain the Veteran's service treatment records (STR's) 
until it is determined that the records do not exist or that 
further efforts to obtain them would be futile.  Then the 
Veteran was to be scheduled for an orthopedic examination.  
The examiner was instructed to thoroughly review the claims 
file, and provide a nexus opinion as to the likelihood that 
the Veteran's current left knee disability is the result of 
disease or injury in service.  The Veteran's claim was then 
to be readjudicated by the agency of original jurisdiction.    

Review of the file reveals that additional requests for the 
Veteran's STR's were made in January 2009 and March 2009 with 
no success in obtaining them.  A May 2009 memorandum was 
placed in the file detailing all attempts that had been made 
to locate the Veteran's STR's, and the conclusion that 
further attempts to locate them would be futile.  The Veteran 
was sent a letter in June 2009 notifying him of the failure 
to obtain his STR's.  During June 2009, the Veteran was 
examined by a VA orthopedic physician who stated in his 
report that the claims file was reviewed, and he provided a 
nexus opinion as to the likelihood that the Veteran's current 
left knee disability was related to an injury in service.   
The claim was readjudicated in a supplemental statement of 
the case issued by the AOJ in August 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues being decided on appeal.  
The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his original 
claims of service connection for tinnitus and for special 
monthly compensation in a letter from the RO dated January 
10, 2005, and another similar letter dated January 31, 2006.  
Those letters informed the Veteran that the evidence must 
show that "you had an injury in military service, or a 
disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease."
 
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the Social Security Administration.  

With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.

The letters further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has them.  If the holder of the evidence declines 
to give it to us or asks for a fee to provide them, we'll 
notify you of the problem.  "It is your responsibility to 
make sure we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis as in 
originals].

The letters specifically requested of the Veteran: "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the Veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated May 26, 2006.  The letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on- going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the May 2006 letter 
from the RO.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the Veteran until after the RO entered its April 2005 
unfavorable decision on his claim. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claim was readjudicated in a 
supplemental statement of the case (SSOC) which was August 
2009.  If there is VCAA deficiency, i.e., VCAA error, this 
error is presumed prejudicial to the claimant.  VA may rebut 
this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the Veteran 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though some of the 
required VCAA notice came after the initial adjudication, 
there is no prejudice to the Veteran.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim being decided on appeal, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the RO has 
obtained the Veteran's private treatment records to the 
extent that he has provided them.  He has had no VA 
treatment.  

The Veteran was provided a VA examination in June 2009 in 
connection with his claim of entitlement to service 
connection for hypertension.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).  The Veteran and his representative have not 
contended otherwise.

The Board notes that VA was not able to obtain the Veteran's 
service treatment records, which appear to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) storage facility.  As previously noted, the RO has put 
a May 2009 memorandum in the file detailing all of its 
efforts to obtain the Veteran's STR's in reaching it 
conclusion that further efforts to locate them would be 
futile.  A letter notifying the Veteran of same was sent to 
him during June 2009.    

Accordingly, the Board finds that VA has satisfied the duty 
to assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf concerning the 
issues to be decided herein..

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the Veteran testified at a 
personal hearing with a member of the appeals team at the RO 
during April 2006.  The Veteran has been ably represented by 
his service organization representative, who has filed 
argument on his behalf as recently as September 24, 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumptive service connection

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and hypertension, when such is manifested to a 
compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Initial matter - missing records

As was discussed above, VA was unable to obtain the Veteran's 
STR's, which appear to have destroyed in a fire at the 
National Personnel Records Center.  In circumstances in which 
service medical records may be missing, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In this case, the loss of the Veteran's service medical 
records, although regrettable, 
Does not significantly impact the Board's decision.  As will 
be explained below, the Veteran's claim is being denied 
because the record demonstrates that the Veteran injured his 
left knee in an intervening 1998 slip and fall accident, and 
a negative medical nexus opinion which relates the Veteran's 
current left knee disability to that 1998 injury, and not to 
any injury in his active military service.

Analysis

With respect to Hickson element (1), current disability, the 
VA examiner in June 2009 diagnosed the Veteran with chronic 
left knee strain with degenerative arthritis.  Hickson 
element (1) is therefore met.

With respect to Hickson element (2), in-service injury or 
disease, the Veteran has contended in an August 2004 
statement filed with his initial claim, and throughout the 
appeal, that he injured his left knee in service during 1956 
by stepping into a tank track during physical training and 
twisting it.  He has made conflicting statements as to 
whether or not he was treated for the injury in service.  At 
the June 2009 VA examination, he reported that he was put on 
light duty for 10 days, but that to the best of his knowledge 
there was no record of the left knee injury.  In any event, 
his STR's are unfortunately not available to corroborate or 
disprove his statements.  

The Board notes that the Veteran is competent to testify 
about what he has experienced with regard to how and when the 
injury to his left knee first occurred, and the symptoms he 
has experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, allowing reasonable doubt, for the 
purposes of Hickson element (2) the Board will concede that 
the Veteran did sustain an injury to his left knee in 
service.

However, as concerns disease, the record does not show a 
diagnosis of arthritis in the left knee until August 1998, 
some 40 years after service.  There is no evidence of 
arthritis occurring within the presumptive one year period 
after service.  Thus, the regulation relating to presumptive 
service connection as concerns any arthritis of the left knee 
is not for application here.     

As further discussed below with regard to Hickson element 
(3), there are significant facts in the record that indicate 
that any injury to the left knee that occurred in service was 
acute and without significant symptoms until many years 
later.  

As noted above, Hickson element (3) requires medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this regard, the Board notes that the only evidence which 
the Veteran provided initially in support of his claim 
consists of treatment reports from Marion General Hospital 
which show that during August 1998 he bent his left knee 
backward in a slip and fall accident.  This is the only 
evidence of any treatment for the Veteran's left knee for 
some 40 years after he separated from service in February 
1958.  In fact, in August 1998 the Veteran did not complain 
about prior problems with the left knee.  An x-ray study of 
the left knee at that time showed minor tri-compartmental 
degenerative changes, but no acute abnormality identified 
within the knee.  He was diagnosed with left knee strain.  

At the June 2009 VA examination, the Veteran indicated that 
his left knee problem had resolved soon after the injury had 
occurred in service.  Although he felt the knee was weaker 
since the injury in service, it did not interfere with his 
occupation or his activities of daily living.  He reported 
that he had worked after service as a tow-motor operator for 
a few years, and then as a truck driver for 27 years until he 
retired in 1996.  He stated that he handled lots of freight, 
was on his feet a lot, and never lost any work time due to 
the left knee.  He reported that the left knee had only begun 
to bother him in the last five to six years (in about 2003), 
and until then he had no issue with activities including 
sports.  

The VA examiner diagnosed the Veteran with chronic left knee 
strain with degenerative arthritis.  However, considering the 
history of the fall in 1998, the examiner opined that it was 
as likely as not that the Veteran's current left knee problem 
was not related to the original injury in 1956.  He felt that 
the hyperextension injury which occurred in 1998 combined 
with degenerative arthritic changes which had occurred over 
the years and the multiple years of being a truck driver, 
hauling freight and getting in and out of trucks, as well as 
his weight, were primary contributing factors to the 
Veteran's current left knee strain. 

Thus, the Veteran's contentions that his current left knee 
disability originated in service, or within the one year 
presumptive period after service, are contradicted by his own 
reporting of his medical history to the VA examiner that his 
left knee did not begin to cause him problems until around 
2003, after the 1998 injury to the knee and some 45 years 
after service.  His claim of service connection was not filed 
until August 2004, some 46 years after service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability). 

Because the most recent competent medical evidence 
unequivocally shows that the Veteran was not diagnosed with 
and treated for left knee strain with onset in August 1998, 
the failure to obtain the Veteran's service treatment 
records, although regrettable, does not significantly impact 
the Board's decision.

In the absence of any evidence suggesting the presence of a 
chronic left knee disability after discharge until August 
1998, Hickson element (3) is not met.  The claim fails on 
that basis.  

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a left knee disability.  The benefit sought on 
appeal is accordingly denied.   

    


	



ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


